Title: General Orders, 8 November 1776
From: Washington, George
To: 



Head-Quarters, White-Plains, Nov: 8th 1776
Philadelphia.Portsmouth.


The Court Martial of which Genl McDougall is President, to sit immediately for the trial of Major Austin in Arrest, upon Charge of “Burning the houses at White-Plains, contrary to General orders.”
Col. Graham and Capt: Gerrish, tried by a Court-Martial whereof Genl McDougall was President, for “Misbehaviour upon the approach of the enemy”—are acquitted.
Capt. Poole of Col. Cary’s Regt and Genl Fellows’s Brigade, tried by the same Court Martial, and convicted of “Shamefully abandoning his post”—ordered to be cashiered.
The General approves each of the above sentences; orders the former to join their regiments, and the latter to depart the Army immediately.
